On February 14, 1990, the Defendant was sentenced to five (5) years for a revoked Theft charge with 30 days credit for time served.
On December 6, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rod Ermatinger, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the Judgment be remanded back to the Sentencing Judge, Joel Roth, for a determination pursuant to Sec. 46- 18-201(3), MCA, as to whether the Defendant should or should not receive credit for the 22 months while he was on probation before his revocation.
This matter will then be returned to the Sentence Review Division after the District Judge has made his findings for further proceedings.
The reason for the decision is the Sentencing Judge should make findings as to why he does receive credit or does not receive credit for the 22 months while Petitioner was on probation prior to his revocation.